Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement on Form S-1 dated January 23, 2008 of our report dated October 31, 2007 (December 4, 2007 as to the first paragraph in Note 7 and December 31, 2007 as to the second paragraph in Note 7) relating to the financial statements of Trian Acquisition I Corp. (a corporation in the development stage) (which report expresses an unqualified opinion and includes an explanatory paragraph referring to Trian Acquisition I Corp.s ability to continue as a going concern) included in Amendment No. 6 to Registration Statement No. 333-147094 on Form S-1 and to the reference therein to us under the headings Selected
